Citation Nr: 1701752	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-37 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1980 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Board notes initially that the RO adjudicated one issue as entitlement to service connection for PTSD.  However, evidence indicates the Veteran may have been diagnosed with a different mental health condition.  Because the record indicates the possibility of a diagnosis of a mental condition other than PTSD, and because different laws and regulations apply to the requirements for service connection for PTSD versus other acquired psychiatric disorders, the Board has recharacterized the issue.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with psychiatric conditions during the course of the appeal period, including PTSD, depressive disorder and substance abuse.  The Veteran maintains that these conditions initially manifested during service or are secondary to his service-connected headaches.  The Veteran underwent two VA examinations in 2016 to ascertain the nature of his psychiatric condition and any possible relationship to service.  Both examinations indicated that the Veteran did not meet the applicable diagnostic criteria for PTSD.  The May 2016 examiner, however, diagnosed the Veteran with depressive disorder and both examinations diagnosed a substance use disorder.  

In an addendum opinion, the examiner opined that the Veteran's depression was not caused by his service-connected disabilities, to include back problems, headaches and sinusitis.  However the opinion did not contain much in terms of rationale, and did not specifically address (1) whether the Veteran's depression was directly related to his service or (2) whether the Veteran's depression was aggravated by any of his service-connected conditions.  Thus, an addendum opinion is required.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); (remand required for adequate medical examination as to whether service-connected post-traumatic stress disorder aggravated deceased veteran's alcoholism); see also Allen v. Brown, 7 Vet. App. 439 (1995), 38 C.F.R. § 3.310.  The addendum opinion should also address whether the Veteran's diagnosed polysubstance abuse was either caused or aggravated by his service-connected disabilities.  38 C.F.R. § 3.310; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Veteran maintains that his diagnosed sleep apnea began during service or is secondary to an acquired psychiatric disorder.  The issue of service connection for sleep apnea is thus inextricably intertwined to the outcome of the Veteran's claim for service connection for a psychiatric condition.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, the issue is remanded pending the outcome of the Veteran's examination. Moreover, as the Veteran has presented lay reports of trouble sleeping and daytime sleepiness during service an examination is necessary to determine whether the Veteran's sleep apnea initially manifested during active duty or is otherwise etiologically related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Finally, any outstanding VA treatment records created should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

2.  Then obtain an addendum opinion regarding the etiology of the Veteran's psychiatric disorder.  After a full review of the claims file including any newly received treatment records since the previous examination, the examiner is requested to provide a specific opinion as to: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed depressive disorder had its onset in or is otherwise related to service.

b. Whether it is at least as likely as not that the Veteran's depressive disorder was caused by his service-connected disabilities, including headaches, lumbar spine problems, sinusitis or a hernia scar. 

c. Whether it is at least as likely as not that the Veteran's depressive disorder has been aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected disabilities, including headaches, lumbar spine problems, sinusitis or a hernia scar.  

d. Whether it is at least as likely as not that the Veteran's polysubstance abuse was caused by his service-connected disabilities, including headaches, lumbar spine problems, sinusitis or a hernia scar AND depressive disorder, if service-connected in response to questions (a)-(c) above. 

e. Whether it is at least as likely as not that the Veteran's depressive disorder has been aggravated by his service-connected disabilities, including headaches, lumbar spine problems, sinusitis or a hernia scar AND depressive disorder, if service-connected in response to questions (a)-(c) above.

The examiner should provide a robust explanation for all elements of the opinion citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

3.  Then schedule the Veteran for an examination to determine the nature and etiology of the Veteran's sleep apnea.  After examination of the Veteran and full review of the claims file, the examiner is requested to provide specific opinions as to: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is otherwise the result of service.  In addressing this question, please consider the Veteran's lay reports of trouble sleeping and daytime sleepiness during service.

b. If service connection is established for depressive disorder, please also address: 

1. Whether it is at least as likely as not that the Veteran's sleep apnea was caused by his service-connected depressive disorder. 

2. Whether it is at least as likely as not that the Veteran's sleep apnea has been aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected depressive disorder.

The examiner should provide a robust explanation for all elements of the opinion citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

4.  Then readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



